Citation Nr: 1613313	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-02 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction due to VA treatment.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for depression due to VA treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  An earlier hearing was held before RO personnel and a transcript of that hearing is also on file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records reflect that the appellant underwent an emergency corporal irrigation and T-shunt in July 2010 due to priapism.  The Veteran contends the priapism resulted from VA negligently prescribing him Trazodone for sleep disturbance and that the priapism and subsequent procedures rendered him impotent which, in turn, exacerbated his depression.

The Veteran has stated that he has received treatment through the VA Medical Center in Houston, Texas, and the Beaumont VA Outpatient Clinic from 2010 to the present.  The Board's review of the claims file shows only records from July 2010 to November 2010 and, significantly, there are no records dated prior to the July 2010 priapism.  Records concerning the use of Trazodone should be obtained for evaluation.

The Court has held that, in determining whether a VA examination or opinion is warranted in a section 1151 claim, the Board must analyze the evidence of record to determine whether it "indicates" that the disability or symptoms "may be associated with" VA treatment, a question with a similarly low threshold as that applicable to service connection claims.  See Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013).  In July 2010, a VA physician observed that Trazodone may have caused the priapism; in November 2011, a VA urologist stated that the priapism likely caused permanent erectile dysfunction.  In September 2010, a VA psychologist noted that the appellant's major depressive disorder was, at least in part, secondary to "an acute stressor of medical reaction resulting in impotence."

The Board therefore finds that the appellant has met this low threshold and is entitled to an opinion on whether negligent VA treatment was the proximate cause of his erectile dysfunction and depression.  It should also be opined as to whether either disorder was due to an event that was not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records from the VA Medical Center in Houston, Texas, and the Beaumont VA Outpatient Clinic from at least January 2010 through the present.  Records concerning the use of Trazodone should be specifically obtained.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, arrange for an appropriate physician and/or mental health professional to review the appellant's VA claims file and provide an opinion as to whether VA's carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault in either prescribing Trazodone or treating the appellant's priapism resulted in erectile dysfunction or depression.  In the alternative, the examiner should also opine as to whether the erectile dysfunction or depression were the result of an event that was not reasonably foreseeable.

A complete rationale should accompany any opinion provided.

3. After the above development has been completed, readjudicate the claims for entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction and depression due to VA treatment.  If any benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




